--------------------------------------------------------------------------------

Exhibit 10.30(c)
AMENDMENT NO. 3 TO
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of March 29, 2012, by and between
INNOTRAC CORPORATION, a Georgia corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, successor by merger to Wachovia Bank, National Association
(“Bank”).
 
BACKGROUND STATEMENT
 
A.           Borrower and Bank are parties to the Fourth Amended and Restated
Loan and Security Agreement, dated March 27, 2009, as amended by Amendment No. 1
to Fourth Amended and Restated Loan and Security Agreement, dated as of May 14,
2010, and Amendment No. 2 to Fourth Amended and Restated Loan and Security
Agreement, dated as of March 30, 2011 (as the same now exists and may hereafter
be further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the other agreements, documents and
instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”).
 
B.           Borrower has requested that the Bank amend certain provisions of
the Loan Agreement as hereinafter set forth, and the Bank has agreed to make
such amendments, subject to the terms and conditions set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Bank agree as follows:
 
1. Definitions.
 
(a) Interpretation.  Capitalized terms used herein, unless otherwise defined,
shall have the meanings ascribed to them in the Loan Agreement.
 
(b) Additional Definitions.  As used herein, the following terms shall have the
following meanings given to them below, and the Loan Agreement is hereby amended
to include, in addition and not in limitation, the following:
 
(i) “Adjusted Specified Excess Availability Amount” shall mean, at any time, the
amount equal to the Specified Excess Availability Amount at such time plus
$1,000,000.
 
(ii) “Amendment No. 3” shall mean Amendment No. 3 to Fourth Amended and Restated
Loan and Security Agreement, dated as of March 29, 2012, by and between Borrower
and Bank.
 
(iii)  “Amendment No. 3 Effective Date” shall the first date on which all of the
conditions precedent to the effectiveness of Amendment No. 3 shall have been
satisfied or shall have been waived by Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) “Amendment No. 3 Equipment Appraisal” shall mean the written appraisal of
the Equipment of Borrower received by Bank following the Amendment No. 3
Effective Date.
 
(v) “Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by Bank: (a) commercial credit cards, (b)
commercial credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), or (f) Cash Management Services.
 
(vi) “Bank Product Agreement” means those agreements entered into from time to
time by Borrower with Bank in connection with the obtaining of any of the Bank
Product, including, without limitation, all Cash Management Documents.
 
(vii) “Bank Product Obligations” means all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower to Bank pursuant
to or evidenced by a Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
 
(viii) “Bank Product Reserve Amount” means, as of any date of determination, the
dollar amount of Reserves that Bank has determined it is necessary or
appropriate to establish (based upon Bank’s reasonable determination of their
credit and operating risk exposure to Borrower in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.
 
(ix) “Cash Management Documents” means the agreements governing each of the Cash
Management Services of Bank utilized by Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services, the
related “Acceptance of Services”, and the “Service Description” governing each
such treasury management service used by Borrower, and all replacement or
successor agreements which govern such Cash Management Services of Bank.
 
(x) “Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
(xi) “Covenant Threshold” means Excess Availability of not less than the
Adjusted Specified Excess Availability Amount on any day.
 
(xii) “Eligible Equipment” shall mean Equipment owned by Borrower and included
in the Amendment No. 3 Equipment Appraisal, which Equipment is in good order,
repair, running and marketable condition (ordinary wear and tear excepted),
located at premises owned and operated by Borrower and acceptable to Bank in all
respects.  In general, Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by Borrower, except as
to premises that are leased by Borrower, only if Bank shall have received a
collateral access agreement from the owner and lessor of such premises in form
and substance satisfactory to Bank; (b) Equipment subject to a security interest
or lien in favor of any person other than Bank except those permitted in this
Agreement (but without limiting the right of Bank to establish any Reserves with
respect to amounts secured by such security interest or lien in favor of any
Person even if permitted herein); (c) Equipment which is not located in the
continental United States of America; (d) Equipment which is not subject to the
first priority, valid and perfected security interest of Bank; (e) worn-out
obsolete, damaged or defective Equipment or Equipment not used or usable in the
ordinary course of business of Borrower as conducted on the Amendment No. 3
Effective Date; (f) computer hardware (other than to the extent attached to
Equipment); (g) fixtures; (h) Equipment which is leased; or (i) tooling. Any
Equipment which is not Eligible Equipment shall nevertheless be part of the
Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
(xiii) “Equipment Availability Effective Date” shall mean the first date of the
first month (which shall in no event be earlier than June 1, 2012) that each of
the following conditions precedent have been satisfied as determined by Bank:
(a) Bank shall have received, at Borrower’s expense, the Amendment No. 3
Equipment Appraisal, in form, scope and methodology acceptable to Bank and
performed by an appraiser acceptable to Bank, addressed to Bank and upon which
Bank is expressly permitted to rely; and (b) no Default or Event of Default
shall exist or have occurred and be continuing.
 
(xiv) “Equipment Availability” shall mean the amount equal to the lesser of
(a) $1,800,000 or (b) the amount equal to eighty (80%) percent of the Net
Orderly Liquidation Value of the Eligible Equipment on the Equipment
Availability Effective Date; provided, that, (i) on the first day of the first
month after the Equipment Availability Effective Date and on the first day of
each month thereafter, the Equipment Availability shall be reduced by the amount
equal to (x) the amount of the Equipment Availability on the Equipment
Availability Effective Date, divided by (y) sixty (60), and (ii) the Equipment
Availability may be further reduced in Bank’s discretion to reflect that the Net
Orderly Liquidation Value of the Eligible Equipment as set forth in any
acceptable appraisal thereof performed and received by Bank after the Amendment
No. 3 Equipment Appraisal is less than the outstanding principal amount of the
Loan based on Equipment Availability on the date of such subsequent appraisal.
 
(xv) “Master Agreement for Treasury Management Services” means the Master
Agreement for Treasury Management Services, the related “Acceptance of
Services”, and the “Service Description” governing each Cash Management Service
used by Borrower.
 
(xvi) “Net Orderly Liquidation Value” shall mean, as to the Equipment of
Borrower, at any time, the value of such Equipment that is estimated to be
recoverable in an orderly liquidation of such Equipment, net of all commissions,
fees, discounts, costs and expenses contemplated in connection with such
liquidation, as set forth in the most recent appraisal of such Equipment
delivered to Bank in accordance with this Agreement, which appraisal shall be in
form, scope and methodology acceptable to Bank and performed by an appraiser
acceptable to Bank, addressed to Bank and upon which Bank is expressly permitted
to rely.
 
(xvii) “Specified Excess Availability Amount” shall have the meaning set forth
in Section 7.3 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Amendments to Definitions
 
(i) The definition of “Applicable Margin” set forth in the Loan Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:
 
“ ‘Applicable Margin’ means, at any time of determination by Bank, as to any
Base Rate Loan or LMIR Loan (other than, in each case, the Loan based on
Equipment Availability), the relevant percentage below corresponding to
Borrower’s Average Excess Availability set forth below:
 
Tier
Average Excess Availability
Base Rate Loans
LMIR Loans
I
<  $5,000,000
2.50%
3.50%
II
>  $5,000,000 but < $10,000,000
2.25%
3.25%
III
>  $10,000,000
2.00%
3.00%

 
provided, that, (i) the Applicable Margin shall be calculated and established
once each fiscal quarter and shall remain in effect until adjusted for the next
fiscal quarter, (ii) each adjustment of the Applicable Margin shall be effective
as of the first day of each fiscal quarter based on the Average Excess
Availability for the immediately preceding fiscal quarter.  The Applicable
Margin for the portion of the Loan based on Equipment Availability that is a
Base Rate Loan shall be three (3%) percent per annum and the Applicable Margin
for the portion of the Loan based on Equipment Availability that is a LMIR Loan
shall be four (4%) percent per annum.  In the event that at any time after the
end of a fiscal quarter the Average Excess Availability for such fiscal quarter
used for the determination of the Applicable Margin is different than the actual
amount of the Average Excess Availability for such fiscal quarter as a result of
the inaccuracy of information provided by or on behalf of Borrower to Bank for
the calculation of Average Excess Availability, the Applicable Margin for such
prior fiscal quarter shall be adjusted to the applicable percentage based on
such actual Average Excess Availability and any difference in the amount of
interest for the applicable period as a result of such recalculation shall be,
in the case of additional interest to be paid, promptly paid to Bank, or in the
case of excess interest paid, reimbursed to Borrower.  The foregoing shall not
be construed to limit the rights of Bank with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.  Nothing in this paragraph shall limit Bank’s rights to
impose the Default Rate under Section 2.8 of this Agreement, if applicable.”
 
(ii) Borrowing Base.  The definition of “Borrowing Base” set forth in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
“ ‘Borrowing Base’ means, on any date of determination thereof, an amount equal
to:
 
(a)  up to eighty-five (85%) percent of the total amount of Eligible Accounts,
plus
 
(b)  the lesser of (a) $2,000,000 or (b) up to fifty (50%) percent of the total
amount of Eligible Inventory; plus
 
(c)  from and after the Equipment Availability Effective Date, the Equipment
Availability, minus
 
(d)  any Reserves.”
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Fixed Charges. The definition of “Fixed Charges” set forth in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
“ ‘Fixed Charges’ shall mean, as to any Person, with respect to any period, the
sum of, without duplication, (a) the cash portion of Interest Expense during
such period, plus (b) all unfinanced Capital Expenditures during such period,
plus (c) all regularly scheduled (as determined at the beginning of the
respective period) principal payments in respect of Debt for borrowed money
during such period (excluding for this purpose any payments in respect of the
Loans during such period but including for this purpose regularly scheduled
reductions in the Equipment Availability during such period) and principal
payments in respect of Debt with respect to Capital Leases during such period
(and without duplicating items (a) and (c) of this definition, the interest
component with respect to Debt under Capital Leases during such period), plus
(d) all dividends and other distributions, and repurchases and redemptions, in
respect of capital stock paid in cash or other immediately available funds
during such period, plus (e) all income taxes paid during such period in cash.”
 
(iv) Obligations.  The definition of “Obligations” set forth in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
“ ‘Obligations’ means all obligations now or hereafter owed to Bank or any
Affiliate of Bank by Borrower, whether related or unrelated to the Loans, this
Agreement or the Loan Documents, including, without limitation, amounts owed or
to be owed under the terms of the Loan Documents, or arising out of the
transactions described therein, including, without limitation, the Loans, Bank
Product Obligations, Letter of Credit Obligations for outstanding Letters of
Credit, obligations for banker’s acceptances issued for the account of Borrower
or its Subsidiaries, amounts paid by Bank under Letters of Credit or drafts
accepted by Bank for the account of Borrower or its Subsidiaries, together with
all interest accruing thereon, including any interest on pre-petition Debt
accruing after bankruptcy, all existing and future obligations under any Swap
Agreements between Bank or any Affiliate of Bank and Borrower whenever executed
(including obligations under Swap Agreements entered into prior to any transfer
or sale of Bank’s interests hereunder if Bank ceases to be a party hereto), all
fees, all costs of collection, attorneys’ fees and expenses of or advances by
Bank which Bank pays or incurs in discharge of obligations of Borrower or to
inspect, repossess, protect, preserve, store or dispose of any Collateral,
whether such amounts are now due or hereafter become due, direct or indirect and
whether such amounts due are from time to time reduced or entirely extinguished
and thereafter re-incurred.”
 
(v) Reserves.  The definition of “Reserves” set forth in the Loan Agreement is
hereby amended by deleting clause (a) of such definition in its entirety and
replacing it with the following:
 
“(a) reserves for Bank Product Obligations (up to Bank Product Reserve Amount)
and reserves for Swap Agreement Obligations.”
 
2. Financial Covenants.  Section 7 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“7.  Financial Covenants. Borrower covenants and agrees that from the date
hereof and until payment in full of the Obligations and the termination of this
Agreement, Borrower and each Subsidiary shall comply with the following
covenants:
 
 
5

--------------------------------------------------------------------------------

 
 
7.1  Fixed Charge Coverage Ratio.
 
(a)  Subject to clause (b) below, Borrower and its Subsidiaries, on a
consolidated basis, shall maintain, as of the end of each fiscal month
(commencing with the month ending March 31, 2012), a Fixed Charge Coverage Ratio
of not less than 1.10: 1.0 for the immediately preceding period of twelve (12)
consecutive fiscal months for which Bank has received financial statements of
Borrower and its Subsidiaries in accordance with Section 5.6 hereof.
 
(b)  Notwithstanding the provisions of clause (a) above, the Fixed Charge
Coverage Ratio shall not be tested by Bank so long as (i) Borrower maintains the
Covenant Threshold, and (ii) no Default or Event of Default shall have occurred
and be continuing.  Immediately at such time as Borrower shall either breach the
Covenant Threshold or any Default or Event of Default shall have occurred and be
continuing, the Fixed Charge Coverage Ratio shall be tested by Bank as of the
end of the most recently ended fiscal month for which Borrower shall have been
required to deliver financial statements pursuant to Section 5.6 hereof and for
which such financial statements have actually been delivered to Bank.  If
because Borrower has not yet delivered such financial statements in accordance
with Section 5.6 hereof, the commencement of testing of the Fixed Charge
Coverage Ratio shall result in a test of such Fixed Charge Coverage Ratio based
on a fiscal month ended at, or within, 30 days prior to the date of the breach
of the Covenant Threshold, or the occurrence of such Default or Event of
Default, as applicable, then testing of the Fixed Charge Coverage Ratio shall
continue as of each fiscal month end until the Covenant Threshold has been
attained by Borrower for a period of one full fiscal month after the breach of
the Covenant Threshold, or the waiver or cure of such Default or Event of
Default, as applicable.  If the commencement of testing of the Fixed Charge
Coverage Ratio shall result in a testing of the Fixed Charge Coverage Ratio
based as of a fiscal month ended more than 30 days prior to the date of the
breach of the Covenant Threshold, or the occurrence of such Default or Event of
Default, as applicable, then the Fixed Charge Coverage Ratio shall be tested for
both the latest fiscal month with regard to which Bank has received Borrower’s
financial statements and, thereafter, upon Bank’s receipt of Borrower’s
financial statements for each subsequent fiscal month until Bank shall have
received (x) the Borrower’s financial statements for the fiscal month during
which the breach of the Covenant Threshold, Default or Event of Default, as
applicable, shall have occurred and (y) until the Covenant Threshold has been
attained by Borrowers for a period of one full fiscal month after the breach of
the Covenant Threshold, or the waiver or cure of such Default or Event of
Default, as applicable.  Notwithstanding the limitation on testing of the Fixed
Charge Coverage Ratio as provided in this Section, Borrower shall calculate and
report the Fixed Charge Coverage Ratio as of the end of each fiscal month with
delivery of each set of monthly financial statements delivered under Section 5.6
hereof.
 
7.2   Capital Expenditures.  Borrower shall not permit the aggregate amount of
Capital Expenditures of Borrower and its Subsidiaries to exceed: (a) $6,000,000
during the fiscal year of Borrower ending on or about December 31, 2012 or (b)
$3,500,000 during any other fiscal year of Borrower; provided, that, with
respect to any fiscal year other than the fiscal year of Borrower ending on or
about December 31, 2012: (i) in the event that the actual amount of Capital
Expenditures of Borrower and its Subsidiaries during such fiscal year is less
than the amount permitted hereunder, Capital Expenditures may be made in the
immediately succeeding fiscal year in the amount equal to the amount permitted
to be made during such fiscal year plus one hundred (100%) percent of such
excess amount from the immediately preceding fiscal year (rounded to the nearest
$100,000), and (ii) any Capital Expenditures made in such fiscal year shall be
deemed to be made first from the excess amount from the immediately preceding
fiscal year and then to the applicable limitation for such fiscal year.
 
 
6

--------------------------------------------------------------------------------

 
 
7.3  Minimum Excess Availability.  Borrower shall maintain Excess Availability
at all times in an amount of not less than $3,000,000 (the “Specified Excess
Availability Amount”); provided, that, (a) the Specified Excess Availability
Amount shall be reduced to $2,500,000 in the event that (i) Borrower and its
Subsidiaries, on a consolidated basis, shall maintain for three (3) consecutive
fiscal months a Fixed Charge Coverage Ratio equal to or greater than 1.2: 1.0
for the immediately preceding period of twelve (12) consecutive fiscal months
for which Bank has received financial statements of Borrower and its
Subsidiaries in accordance with Section 5.6 hereof, and (ii) Bank shall have
received, in form and substance satisfactory to Bank, Projections demonstrating
that Borrower and its Subsidiaries, on a consolidated basis, are projected to
maintain as of the end of the immediately following three (3) consecutive fiscal
months a Fixed Charge Coverage Ratio equal to or greater than 1.2: 1.0 for the
immediately preceding period of twelve (12) consecutive fiscal months, and (b)
in the event that the Specified Excess Availability Amount is reduced to
$2,500,000 in accordance with clause (a) to this proviso, the Specified Excess
Availability Amount shall be increased to $3,000,000 in the event that Borrower
and its Subsidiaries, on a consolidated basis, shall have at the end of any
fiscal month a Fixed Charge Coverage Ratio of less than 1.1: 1.0 for the
immediately preceding period of twelve (12) consecutive fiscal months for which
Bank has received financial statements of Borrower and its Subsidiaries in
accordance with Section 5.6 hereof.”
 
“7.4   [Intentionally Deleted].”
 
3. Amendment Fee; Reimbursement of Expenses.  In addition to all other fees,
charges, interest and expenses payable by Borrower to Bank under the Loan
Agreement and the other Loan Documents, Borrower shall pay to Bank an amendment
fee in the amount of $15,000 (the “Amendment Fee”), which fee shall be fully
earned and payable on the date hereof.  Bank may, at its option, charge the
Amendment Fee to the loan account of Borrower maintained by Bank.  Borrower
agrees to reimburse the Bank, on demand, for all costs and expenses, including,
without limitation, legal fees, incurred by Bank in connection with the
drafting, negotiation, execution, closing and execution of the transactions
contemplated by this Amendment.
 
4. Conditions Precedent.  This Amendment shall become effective only upon the
satisfaction of each of the following conditions precedent, in a manner
satisfactory to Bank:
 
(a) Borrower shall have reimbursed Bank for all of Bank’s outstanding legal fees
and expenses incurred in connection with this Amendment in immediately available
funds;
 
(b) Bank shall have received, in form and substance satisfactory to Bank, all
consents, waivers, acknowledgments and other agreements from third persons which
Bank may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Amendment and the other Loan Documents; and
 
(c) Bank shall have received this Amendment, duly authorized, executed and
delivered by Borrower and Obligor.
 
5. Representations and Warranties.  Borrower hereby represents and warrants to
Bank as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof, and the truth and accuracy of, or
compliance with each, together with the representations, warranties and
covenants in the other Loan Documents, being a continuing condition of the
making of Loans by Bank to Borrower:
 
 
7

--------------------------------------------------------------------------------

 
 
(a) as of the date of this Amendment and after giving effect hereto, no Default
or Event of Default exists under the Loan Documents;
 
(b) the representations and warranties of Borrower contained in the Loan
Documents were true and correct in all material respects when made and continue
to be true and correct in all material respects on the date hereof;
 
(c) the execution, delivery, and performance by Borrower of this Amendment and
the consummation of the transactions contemplated hereby are within the
corporate power and authority of Borrower and have been duly authorized by all
necessary corporate action on the part of Borrower, do not require any
governmental approvals, do not violate any provisions of any applicable law or
any provision of the organizational documents of Borrower, and do not result in
a breach of or constitute a default under any agreement or instrument to which
Borrower are parties or by which they or any of their properties are bound;
 
(d) this Amendment constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms (subject to
bankruptcy, insolvency, reorganization, arrangement moratorium or other similar
laws relating to or affecting the rights of creditors generally and general
principles of equity); and
 
(e) Borrower has freely and voluntarily agreed to the releases and undertakings
set forth in this Amendment.
 
6. No Novation.  This Amendment is not intended to be, nor shall it be construed
to create, a novation or accord and satisfaction, and the Loan Agreement and the
other Loan Documents are hereby ratified and affirmed and remain in full force
and effect.  Notwithstanding any prior mutual temporary disregard of any of the
terms of any of the Loan Documents, the parties agree that the terms of each of
the Loan Documents shall be strictly adhered to on and after the date hereof,
except as expressly modified by this Amendment.
 
7. Release. To induce the Bank to enter into this Amendment, Borrower hereby
releases, acquits, and forever discharges Bank and its respective officers,
directors, attorneys, agents, employees, successors, and assigns, from all
liabilities, claims, demands, actions, or causes of action of any kind (if there
be any), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or, prior to the date hereof,
ever have had against Bank, whether arising under or in connection with any of
the Loan Documents or otherwise, and Borrower covenants not to sue at law or at
equity Bank with respect to any of the foregoing liabilities, claims, demands,
actions, or causes of action (if there be any).  Borrower hereby acknowledges
and agrees that the execution of this Amendment by Bank shall not constitute an
acknowledgment of or admission by Bank of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.  Borrower further acknowledges and agrees that, to the extent any such
claims may exist, they are of a speculative nature so as to be incapable of
objective valuation and that, in any event, the value to Borrower of the
agreements of Bank contained in this Amendment and any other documents executed
and delivered in connection with this Amendment substantially and materially
exceeds any and all value of any kind or nature whatsoever of any such claims.
Borrower further acknowledges and agrees Bank is in no way responsible or liable
for the previous, current or future condition or deterioration of the business
operations and/or financial condition of Borrower and that Bank has not breached
any agreement or commitment to loan money or otherwise make financial
accommodations available to Borrower or to fund any operations of Borrower at
any time.  Borrower represents and warrants to Bank that Borrower has not
transferred or assigned to any Person any claim, demand, action or cause of
action that Borrower has or ever had against Bank.
 
 
8

--------------------------------------------------------------------------------

 
 
8. Miscellaneous. This Amendment constitutes the entire understanding of the
parties with respect to the subject matter hereof; shall be governed by and
construed in accordance with the internal laws of the State of Georgia; shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; and may be executed and then delivered via facsimile
transmission, via the sending of .pdf or other copies thereof via email and in
one or more counterparts, each of which shall be an original but all of which
taken together shall constitute one and the same instrument.  A default by
Borrower under this Amendment shall constitute an Event of Default under the
Loan Agreement and the other Loan Documents.
 
[signatures set forth on the next page]
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment has been duly executed by Borrower and Bank
as of the day and year first above written.
 

  BORROWER:           INNOTRAC CORPORATION              
 
By:
             /s/ George M. Hare       Name:  George M. Hare       Title:    Sr.
Vice President Chief Financial Officer  

 

  BANK:          
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
 
By:
             /s/ Jeanette Childress       Name:  Jeanette Childress      
Title:    Vice President
         

 